J-S35036-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                         IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

SYHEAM MANN,

                            Appellant                        No. 262 EDA 2015


                 Appeal from the PCRA Order December 24, 2014
                In the Court of Common Pleas of Delaware County
               Criminal Division at No(s): CP-23-CR-0004106-2009


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and MUSMANNO, J.

CONCURRING STATEMENT BY BENDER, P.J.E.:                       FILED JULY 08, 2016

      I     write   separately   only   to   note   that   this   Court’s   decision   in

Commonwealth v. Riggle, 119 A.3d 1058 (Pa. Super. 2015), pertaining to

timely PCRA petitions asserting illegal sentencing claims based on sentencing

statutes rendered unconstitutional by Alleyne v. United States, 133 S. Ct.
2151 (2013), is currently being reconsidered by an en banc panel of this

Court in Commonwealth v. Ciccone, No. 3114 EDA 2014 (certified for en

banc review by order dated October 26, 2015, without the filing of a panel

decision).      As of the date of the filing of this memorandum, however,

Riggle is still good law. Accordingly, I join the majority memorandum in its

entirety.


      Judge Musmanno joins this concurring statement.